Sweeney, J.,
concurring in part and dissenting in part. While I concur in the judgment encompassing the first two syllabus paragraphs herein, I must respectfully dissent from the disposition rendered in the third syllabus paragraph. In my view, a legitimate jury question has been raised as to whether the bank’s actions with respect to the vehicle service contract refund check constitute a conversion of that instrument.
In the cause sub judice, all parties seem to agree that under the terms of the vehicle service contract, if the Blons would ever cancel the contract, a refund check would be issued to Bank One and the Blons as joint payees. The record indicates that Bank One had a security interest in the refund check; however, none of the relevant documents to the transactions indicates who is entitled to retain exclusive possession and use of the refund proceeds. Since the contract is ambiguous on these points, it is clear that summary judgment was improperly granted by the trial court. See Inland Refuse Transfer Co. v. Browning-Ferris Industries of Ohio, Inc. (1984), 15 Ohio St. 3d 321, 15 OBR 448, 474 N.E. 2d 271.
In my opinion, the majority’s analysis on this issue is both cursory and incorrect. The majority rationalizes Bank One’s retention of the refund check without the Blons’ endorsement or acquiescence by raising a somewhat condescending noblesse oblige justification that the bank was only acting in the best interests of the Blons. I find such a justification to be wholly unacceptable. There is no indication in the record that the Blons were in arrears on their loan or that they were about to breach their contract with the bank anticipatorily. Hence, there was no compelling reason for the bank to apply the refund check to the balance due on the note other than to reduce its own risk on this indebtedness which it naturally undertook by loaning out the money in the first instance.
Since it appears that the bank was not entitled to exclusive dominion and control over the refund check, its actions in applying the proceeds of the check to the Blons’ note may have amounted to a common-law conversion or a conversion of an instrument pursuant to R.C. 1303.55.
In any event, reasonable minds could come to more than one conclusion under the evidence proffered in this cause. Therefore, I believe that summary judgment was improperly granted on the issue of whether Bank One’s retention of the vehicle service contract refund check constituted a conversion of that instrument. Accordingly, I would affirm the court of appeals’ opinion that such presented a proper question for a jury to resolve.